      Case 2:20-cv-00754-KJM-AC Document 3 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY ESQ. SR., dba                  No. 2:20-cv-00754-KJM-AC PS
      SHEETMETAL AND ASSOCIATES,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      LMC CONSTRUCTION, A LENNAR
15    COMPANY,
16                       Defendant.
17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has requested leave to proceed in forma pauperis

20   (“IFP”) pursuant to 28 U.S.C. § 1915. ECF No. 2.

21          Plaintiff’s IFP application cannot be granted for two reasons. First, plaintiff does not

22   make the showing required by 28 U.S.C. § 1915(a)(1). According to the application, plaintiff

23   received money from a “Business, profession or other self-employment” during the past 12

24   months. ECF No. 2 at 2. However, plaintiff fails to disclose “the amount received and what you

25   expect you will continue to receive,” stating only that his income has been “sparse,” and that his

26   company’s income has averaged zero. See Id. at 1-2. Second, plaintiff appears to be seeking IFP

27   status on behalf of a company. This is indicated by the case caption as well as a notation on the

28   Complaint, which identifies the case as “Sheetmetal & Associates v. LMC Construction.” ECF
                                                       1
      Case 2:20-cv-00754-KJM-AC Document 3 Filed 04/15/20 Page 2 of 2

 1   No. 1 at 2. It is unclear whether “Sheetmetal & Associates” is an actual legal entity or simply a
 2   trade name; plaintiff refers to it as “my legal company” in his IFP application. ECF No. 2 at 2.
 3   Because “only a natural person may qualify for treatment in forma pauperis under § 1915,”
 4   plaintiff cannot seek IFP status on behalf of an entity. Rowland v. California Men's Colony, Unit
 5   II Men's Advisory Council, 506 U.S. 194, 196 (1993).
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s request to proceed IFP (ECF No. 2) is DENIED without prejudice to its
 8   renewal correcting the issues described above.
 9          2. Plaintiff is granted 30 days from the date of this order to renew the IFP application in
10   proper form, or to pay the filing fee. Plaintiff is cautioned that failure to timely renew the IFP in
11   proper form, or to pay the filing fee, may result in a recommendation that this action be
12   dismissed.
13   DATED: April 14, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
